DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 19-33 in the reply filed on 10/27/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “275” has been used to designate both pins and a retainer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19, 24, 32 objected to because of the following informalities:  
In claim 19, “a plurality of (iv) pins” should read “(v) a plurality of pins” to correct numbering and to include the “plurality” with the “pins” to which it refers.
In claim 24, the word “channel” in line 2 should be deleted
In claim 32, the phase “top bar” should read “top tap bar”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the original specification for the “first vertical support bar flange” and “second vertical support bar flange.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “each retainer,” but there is insufficient antecedent basis for this term. Claim 21 depends on claim 19 but “retainer” is only introduced in claim 20.
In claim 25, the limitation “the first vertical support bar flange extends outward along the fourth face of the vertical support bar, orthogonal to the first face of the vertical support bar” is unclear as to whether the fourth face of the vertical support bar or the extension direction of the vertical support bar flange is orthogonal to the first face. The same lack of clarity is present with regards to the second vertical support bar flange and the third face.
In claim 28, the limitation “a material that accommodates a thermal expansion property of the substrates” is unclear as to what kind of material is required to accommodate a thermal expansion property. For the purposes of examination, this limitation will be interpreted to require any material that can thermally expand and contract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-20, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters (US 8177207 B2).
Regarding claim 19, Waters teaches a fixture 10 (carrier) for holding a plurality of door panels (20a, 20b, 20c, 20d) (multiple substrates) comprising a frame 10 with an aperture having a horizontal dimension and a vertical dimension that can receive a plurality of panels (col 2 line 8-17; Figs. 1a, 1b) . Waters also teaches that the substrates are in substantially vertical orientation and may be moved pivotally during painting (claim 8; Fig. 1a) and thus are capable of passing through a coater that provides a coating on at least a front surface of the multiple substrates. Waters also teaches upper and lower horizontal supports (30, 32) (top and bottom tap bar affixed to the frame and extending horizontally along the aperture) and a plurality of vertical supports (40, 140) which are attached to the horizontal supports (30, 32) (a length permitting engagement with both the top tap bar and bottom tap bar while extending vertically across the aperture) (col 2 line 65-67, col 3 line 1-19; Figs. 1a, 1b).
Waters also teaches a body region (referred to as channel 41, 141) extending along the length of the vertical support bar and a flange region (referred to as restraining member or clip 70) extending outwards from the body region (col 3 line 1-19, col 4 line 63-67, col 5 line 1-17; Figs. 1B, 4B). Waters also teaches a plurality of slots (152, 153) in the channel (body region) that are configured to engage with a plurality of pins 160 to secure one of the substrates against the hook 71 of the restraining member (flange region) (col 5 line 1-17, claim 4; Fig. 4B).
Regarding claim 20, Waters teaches retainer sleeves 165 associated with each pin 160, wherein the sleeves are configured to couple to one of the plurality of vertical support bars via one of the plurality of pins (col 2 line 4-7, col 5 line 25-35; Fig. 4B).
Regarding claim 27, Waters teaches the fixture (frame) comprises metal (col 8 line 13-18).
claim 28, Waters teaches the fixture components, which includes the bottom tap bar and the top tap bar may comprise metal (col 8 line 13-18), which is inherently capable of accommodating a thermal expansion property of the substrates.
Regarding claim 29, Waters teaches the fixture components, which includes the vertical support bars, bottom tap bar, and the top tap bar may comprise metal (col 8 line 13-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-24, 26-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bruning (US 20120048186 A1) in view of Brass (US 20100194505 A1).
Regarding claim 19, Bruning teaches a carrier 1 comprising a frame 3 with an aperture having a horizontal and vertical dimension for holding substrates, wherein the frame has two vertical sections 32 
Bruning fails to explicitly teach the carrier holds a plurality of substrates. 
However, Brass (US 20100194505 A1), in the analogous art of vertically mounting substrates for plasma processing, teaches substrate holders 50 with a frame 52 that is subdivided into multiple windows (94, 96) (para 0029, 0036; Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve throughput of the Bruning invention by joining multiple frames together to form a similar arrangement to that of Brass, thus allowing for multiple substrates to be processed simultaneously.
Regarding claim 20, the combination of Bruning and Brass teaches a recession 61 (retainer) in the second frame to receive the first frame and be joined to the first frame through screws passing through screw holes in the recess (Bruning para 0057, 0062; Fig. 5a).
Regarding claim 21, the combination of Bruning and Brass teaches a recession keyhole 62 (retainer) in the second frame to receive the first frame and be joined to the first frame through screws passing through screw holes 621 in the recess, wherein the recess also has a chamfer 622 (flange) to facilitate the movement of the first and second frame relative to each other (Bruning para 0058, 0062; Fig. 5b).
Regarding claim 22, the combination of Bruning and Brass teaches the substrate may be 1870 by 2200 mm (Bruning para 0049), or 73.6 inches by 86.614 inches. Because the dimension of the substrates is equal to the dimension of the aperture formed by the vertical and horizontal sections (Bruning para 
Regarding claim 23, the combination of Bruning and Brass teaches the substrate may be 1870 by 2200 mm (Bruning para 0049), or 73.6 inches by 86.614 inches. Because the dimension of the substrates is equal to the dimension of the aperture formed by the vertical and horizontal sections (Bruning para 0046), the vertical dimension of the aperture would be 73.6 inches or 86.614 inches (between about 50 inches and 150 inches).
Regarding claim 24, the combination of Bruning and Brass teaches the sections of the frame (21, 22, 31, 32), including the vertical sections 32, have rectangular cross sections (Bruning para 0049; Fig. 1) and thus inherently have a first face connected to a second face, a second face connected to a third face, a third face connected to a fourth face, and a fourth face connected to a first face. Additionally, the combination of Bruning and Brass teaches that the vertical sections 32 receive recessions with screw holes (Bruning para 0057) and thus are hollow.
Regarding claim 26, the combination of Bruning and Brass teaches the plurality of apertures 611 (slots) in the body region of each vertical support bar are necessarily positioned on a side (second face) of the first frame that is facing the second frame to mount the first and second frames with screws (Bruning para 0057; Fig. 5a). Additionally, if the screw passed completely through the vertical bar, the slot would only pass through the second face and the fourth face, which is opposite and parallel to the second face.
Regarding claim 27, the combination of Bruning and Brass teaches the substrates may be glass (Bruning para 0016) and the frame may be made of metal, such as titanium (Bruning para 0013-0014).
Regarding claim 28, the combination of Bruning and Brass teaches the material of the frame may be selected to have favorable thermal expansion properties for use with large substrates to achieve 
Regarding claim 29, the combination of Bruning and Brass teaches the frame, which includes the vertical support bars, top tap bar, and bottom tap bar, may be made of metal, such as titanium (Bruning para 0013-0014).
Regarding claim 32, the combination of Bruning and Brass teaches the substrate is moved horizontally (Bruning para 0008, 0028), thus requiring a transport mechanism for moving the carrier.
Regarding claim 33, the combination of Bruning and Brass teaches a second frame 2 (shield) attached to the first frame to prevent an edge area of the substrate from being coated (Bruning para 0010, 0050; Fig. 1).

Claims 19, 22, 27-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20160111260 A1) in view of Heimel (US 20160002780 A1).
Regarding claim 19, Frank (US 20160111260 A1) teaches a pallet (carrier) 200 comprising a frame with an aperture having a horizontal and vertical dimension and holding a plurality of glass substrates 265 (Abstract, claim 2, para 0037; Fig. 5), horizontal support bars (top and bottom tap bars) 260, and a plurality of vertical support bars 255 (para 0036; Fig. 5). Frank also teaches the vertical bars 255 are slideably engaged with the horizontal support bars 260 (comprise a length permitting engagement with both the top and bottom tap bar) while extending vertically across the aperture (para 0036; Fig. 5). Frank also teaches a plurality of studs 245 (pins) for attaching vertical support bars 255 to vertical grid mounts 240 (para 0032; Fig. 4, Fig. 5). Frank also teaches the vertical bars are mounted to the studs through slots in the vertical support bars (para 0032, 0035, 0041). 
Frank fails to explicitly teach a flange region extending outwards from the body region, wherein the substrates are secured against the vertical support bar flange region. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a support flange in the vertical support bars of Frank to prevent bulging of the substrate and thus prevent reductions in film quality (Heimel para 0006, 0074).
Regarding claim 22, the combination of Frank and Heimel teaches that the dimensions of the glass substrate, and thus the aperture, is 72 to 205 inches along one side (horizontal dimension) (Frank para 0006). Though the combination of Frank and Heimel does not explicitly teach a horizontal dimension of the aperture is between 50 and 200 inches, one would have expected the use of any value within the Frank range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 72 to 205 inches, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.	
Regarding claim 23, the combination of Frank and Heimel teaches that the dimensions of the glass substrate, and thus the aperture, is 60 to 130 inches along one side (vertical dimension) (Frank para 0006).
Regarding claim 27, the combination of Frank and Heimel teaches that the substrates are glass (Frank Abstract) and that the pallet is made of metal (Frank para 0026).
Regarding claim 28, the combination of Frank and Heimel teaches that the pallets are thermally matched to the substrates with appropriate choice of materials taking into consideration thermal mass, conductivity, CTE, and the like (Frank para 0026).
claim 29, the combination of Frank and Heimel teaches that the pallet, which includes the vertical support bars, bottom tap bar, and top tap bar, is made of metal (Frank para 0026).
Regarding claim 32, the combination of Frank and Heimel teaches that the pallets may be moved along at different rates and positions within the sputtering system (transport mechanism for moving the carrier through the coater) (Frank para 0045).
Regarding claim 33, the combination of Frank and Heimel teaches that the pallet comprises one or more shields 250 to cover portions of the pallet during sputtering (Frank para 0033; Fig. 5). 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20160111260 A1) in view of Heimel (US 20160002780 A1), as applied to claim 19, and further in view of Chia (US 20150348823 A1).
Regarding claim 20, the combination of Frank and Heimel fails to explicitly teach a plurality of retainers, each retainer configured to couple to one of the plurality of vertical support bars via one of the plurality of pins. 
However, Chia (US 20150348823 A1), in the analogous art of substrate supports for sputtering, teaches a tip 202 (pin) for supporting a substrate or shutter disk, wherein the tip is configured to be inserted into a first feature 206, such as a collet (retainer) (para 0028; Fig. 2).
Because Chia teaches that such pin arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a collet (retainer) to hold the stud of Frank to the vertical grid mounts with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Regarding claim 21, the combination of Frank and Heimel fails to explicitly teach a retainer flange and that substrate is positioned partially between the vertical support bar flange region of one of the plurality of vertical support bars and the retainer flange of one of the plurality of retainers
However, Chia (US 20150348823 A1), in the analogous art of substrate supports for sputtering, teaches a tip 202 (pin) for supporting a substrate or shutter disk, wherein the tip is configured to be inserted into a first feature 206, such as a collet (retainer) wherein the collet has a feature (flange) to couple to the tip (para 0028; Fig. 2).
Because Chia teaches that such pin arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a collet (retainer) to hold the stud of Frank to the vertical grid mounts with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The substrate of the combination of Frank, Heimel, and Chia would necessarily be positioned partially between the retainer flange and the flange region of adjacent vertical support bars.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20160111260 A1) in view of Heimel (US 20160002780 A1), as applied to claim 19 above, and further in view of Brass (US 20100194505 A1).
claim 24, the combination of Frank and Heimel fails to explicitly teach the vertical support bar comprises a hollow structure comprising a first face, second face, third face, and fourth face, as viewed along the length of the vertical support bar, the first face being connected to the second face, the second face being connected to the third face, the third face being connected to the fourth face, and the fourth face being connected to the first face. However, Frank teaches that the vertical support bar may have a slot for receiving the studs (hollow) (para 0032, 0035, 0041). 
Additionally, Brass (US 20100194505 A1), in the analogous art of vertical substrate holders for plasma processing, teaches that a substrate holder 50 may have vertical cross beams (84, 86) that extend between upper and lower horizontal frame elements and the vertical cross beams have a rectangular shape (para 0033; Fig. 3).
Frank is silent to the particular shape of the vertical support bars; therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular shaped vertical support bar because the shape of the bar is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape is significant. See MPEP 2144(IV)(B). Furthermore, a rectangular shaped bar inherently has a first face, second face, third face, and fourth face along its length, wherein the first face is connected to the second face, the second face is connected to the third face, the third face is connected to the fourth face, and the fourth face is connected to the first face.
Regarding claim 25, the combination of Frank, Heimel, and Brass teaches that the substrate fixation assembly containing a support element 170 (vertical support bar flange region) for supporting the substrate (Heimel para 0074; Fig. 3) comprises a first vertical support bar flange and a second vertical support bar flange (see annotated Fig. 3), wherein the first vertical support bar flange extends outward along a (fourth) face of the vertical support bar and wherein the second vertical support bar flange extends outward along the (fourth) face of the vertical support bar. Additionally, the rectangular shaped 


Annotated Fig. 3 (Heimel)

    PNG
    media_image1.png
    528
    430
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 30-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 30, the closest prior art to the claimed invention is Bruning (US 20120048186 A1) in view of Brass (US 20100194505 A1). As described above, Bruning in view of Brass teaches the limitations of claim 19. Additionally, Bruning teaches a support bar having a hollow structure comprising a first face connected to a second face, second face connected to a third face, third face connected to a fourth face, and fourth face connected to the first face. However, the aforementioned combination fails to teach that each of the plurality of slots in the body region are positioned on the second face of the vertical support bar and extend onto both the first face and third face of the vertical support bar. Furthermore, there is no teaching, motivation, or suggestion to modify Bruning to meet the claim limitations. Therefore, claim 30 has allowable subject matter.
Claim 31 depends on claim 30 and thus would be allowable for the same reasons. Alternatively, the limitation “the plurality of pins contact the substrates to thereby sandwich the substrates between the plurality of pins and the vertical support bar flange region on the plurality of vertical support bars” in claim 31 is not taught by the combination of Bruning and Brass. Additionally, there is no teaching, motivation, or suggestion to modify Bruning to meet the claim limitations. Therefore, claim 31 also contains allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gebele (US 20070068802 A1) teaches a substrate holder with pivot pegs attached to the top bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797